      Case: 1:18-cv-01403-TMP Doc #: 23 Filed: 07/20/20 1 of 3. PageID #: 2470




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DAWN PARKER,                     )                     Case No. 1:18 CV 1403
                                  )
     Plaintiff,                   )
                                  )                     MAGISTRATE JUDGE
     v.                           )                     THOMAS M. PARKER
                                  )
 COMMISSIONER OF SOCIAL SECURITY, )
                                  )                     MEMORANDUM OF OPINION &
     Defendant.                   )                     ORDER ON PLAINTIFF’S MOTION
                                  )                     FOR ATTORNEY FEES

I.     Introduction

       This matter is before the court on a motion for payment of attorney fees pursuant to 42

U.S.C. § 406(b). ECF Doc. 21. On July 20, 2020, the Commissioner of Social Security filed a

response stating that he did not object to the fee amount sought by plaintiff’s counsel. ECF Doc.

22. The parties consented to my jurisdiction pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P.

73. Because 42 U.S.C. § 406(b) authorizes this court to award the reasonable fees requested by

plaintiff’s attorney, the court orders the payment of $6,107.50 to plaintiff’s counsel. Of this

amount, plaintiff’s counsel is ordered to refund $3,200.00 (the amount awarded in EAJA fees –

ECF Doc. 20) to plaintiff.

II.    Law & Analysis

       42 U.S.C. § 406(b)(1)(A) provides:

       Whenever a court renders a judgment favorable to a claimant under this title [42
       USCS §§ 401 et seq.] who was represented before the court by an attorney, the
       court may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits to
       Case: 1:18-cv-01403-TMP Doc #: 23 Filed: 07/20/20 2 of 3. PageID #: 2471




        which the claimant is entitled by reason of such judgment, and the Commissioner
        of Social Security may, notwithstanding the provisions of section 205(i) [42
        USCS § 405(i)], but subject to subsection (d) of this section, certify the amount of
        such fee for payment to such attorney out of, and not in addition to, the amount of
        such past-due benefits. In case of any such judgment, no other fee may be payable
        or certified for payment for such representation except as provided in this
        paragraph.

        Plaintiff’s counsel has submitted a contingent fee agreement that she entered into with

her client, Ms. Parker. ECF Doc. 21-2. This agreement provides for attorneys fees’ in the

amount of 25% of the past due benefits. 1 In Gisbrecht v. Barnhart, 535 U.S. 789, 808-809, 122

S. Ct. 1817, 152 L. Ed. 2d 996 (2002), the Court held that § 406(b) does not displace contingent-

fee agreements within the statutory ceiling; instead, § 406(b) instructs courts to review for

reasonableness fees yielded by those agreements. Here, the Social Security Administration

calculated the fee from Parker’s back benefits to be $16,673.50. ECF Doc. 21-1. Plaintiff’s

counsel acknowledges that she will be required to refund Ms. Parker’s EAJA fees this court

previously awarded. ECF Doc. 21 at 3.

        Defendant filed a response to plaintiff’s motion on July 20, 2020. ECF Doc. 22.

Defendant does not object to fees being paid in this case. Nor does he request that a lower

amount be awarded or argue that the amount requested is unreasonable. Thus, it does not appear

that there is any dispute between the parties in this case that 1) § 406(b) fees should be awarded;

and 2) that the amount requested is reasonable. The court finds that the amount requested in

plaintiff’s counsel’s motion for § 406(b) fees is reasonable and is not a windfall.

III.    Conclusion

        Upon review of the parties’ filings and applicable law, I find that the amount requested in

attorneys’ fees by plaintiff’s counsel pursuant to 42 U.S.C. § 406(b)(1) is reasonable. Plaintiff’s


1
 Sixth Circuit precedent accords a rebuttable presumption of reasonableness to contingency-fee agreements that
comply with the 25% cap of § 406(b). Lasley v. Comm’r of Soc. Sec., 771 F.3d 308 (6th Cir. 2014).

                                                        2
     Case: 1:18-cv-01403-TMP Doc #: 23 Filed: 07/20/20 3 of 3. PageID #: 2472




counsel is awarded a fee of $6,107.50 and is required to refund $3,200.00 (the amount awarded

in EAJA fees – ECF Doc. 20) to plaintiff.




Dated: July 20, 2020
                                                   Thomas M. Parker
                                                   United States Magistrate Judge




                                              3
